COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Rescue Concepts, Inc.

Appellate case number:    01-16-00564-CV

Trial court case number: 2014-71749

Trial court:              270th District Court of Harris County

Date motion filed:        November 3, 2017

Party filing motion:      Jones Lang LaSalle–Texas, Inc., Real Party in Interest

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes_
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Bland


Date: February 6, 2018